USCA11 Case: 20-12298      Date Filed: 10/19/2021   Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit
                   ____________________

                         No. 20-12298
                   Non-Argument Calendar
                   ____________________
WASEEM DAKER,
                                              Plaintiff-Appellant,
versus
WESAM DAKER,
A.A. BUTCH AYERS, Chief,
CHARLES M. WATERS, Chief,
STEVE K. SHAW, Major,
G. LORENZO, Sergeant, et al.,
                                          Defendants-Appellees.
                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
            D.C. Docket No. 1:19-cv-01636-WMR
                   ____________________
USCA11 Case: 20-12298         Date Filed: 10/19/2021     Page: 2 of 8




2                       Opinion of the Court                 20-12298


Before JILL PRYOR, NEWSOM, and LUCK, Circuit Judges.
PER CURIAM:
        In this appeal, we consider whether Heck v. Humphrey, 512
U.S. 477 (1994), bars a prisoner’s § 1983 claim and whether the dis-
trict court properly dismissed some of the prisoner’s claims for fail-
ure to obey a court order. We affirm in part and reverse in part,
remanding for further proceedings.
                                   I
        Waseem Daker, a litigious Georgia prisoner, filed a pro se
civil complaint in federal court alleging four categories of claims:
(1) state tort claims against his brother for damaging and attempt-
ing to steal his real and personal property after Daker was impris-
oned; (2) a state tort claim against a number of city officials for not
properly investigating his brother’s actions; (3) a retaliation claim
against the same city officials for refusing to pursue criminal
charges against his brother after Daker complained about their
inadequate investigation; and (4) a federal constitutional claim
under 42 U.S.C. § 1983 alleging that all defendants denied Daker
access to the courts by conspiring to fabricate evidence against him.
      Based on a magistrate judge’s recommendation, the district
court ordered Daker to file an amended complaint that complied
with Federal Rule of Civil Procedure 20(a)(2)(A), which provides
that multiple defendants may be joined in one action only when
any right to relief asserted against them arises out of the same
USCA11 Case: 20-12298            Date Filed: 10/19/2021       Page: 3 of 8




20-12298                  Opinion of the Court                             3

transaction(s) or occurrence(s). Daker filed an amended complaint
that contained materially identical allegations, but in a different
order. The district court dismissed without prejudice all except the
§ 1983 claim regarding fabrication of evidence on the ground that
Daker had failed to obey the court’s order.
       Then, the magistrate judge separately recommended that
Daker’s § 1983 claim be dismissed under Heck, which bars any
§ 1983 claim for damages that, if successful, would necessarily im-
ply the invalidity of a criminal conviction. Daker was given 14 days
after service of the magistrate judge’s January 31, 2020 report to
object, and he was warned that failure to do so would waive any
challenge on appeal. Daker filed objections, which he dated
February 17, 2020. The district court adopted the magistrate
judge’s recommendation, noting an “absence of objections,” and
dismissed Daker’s § 1983 claim. Daker filed a Rule 59(e) motion to
vacate the district court’s order and moved for leave to file a second
amended complaint. The district court denied both motions.
Daker appealed.
        Before us, Daker raises two issues. First, he argues that the
district court erred in denying his motion to vacate the dismissal of
his § 1983 claim as barred by Heck. Second, he contends that the
district court abused its discretion by dismissing his other claims.1


1 When reviewing the denial of a motion to vacate, we review legal
conclusions de novo and findings of fact for clear error. Stoufflet v. United
States, 757 F.3d 1236, 1239 (11th Cir. 2014). We review the involuntary
USCA11 Case: 20-12298               Date Filed: 10/19/2021           Page: 4 of 8




4                            Opinion of the Court                         20-12298

We reverse the district court's dismissal of Daker’s § 1983 claim and
affirm the dismissal of his remaining claims.
                                          II
       As a preliminary matter, Daker contends that the district
court erred by refusing to consider his objections to the magistrate
judge’s report and recommendation before dismissing his § 1983
claim. After the magistrate judge’s report was mailed to Daker on
January 31, 2020, he had 14 days to object. 28 U.S.C. § 636(b)(1)(C).
Under Federal Rule of Civil Procedure 6(d), though, three days
were added to this period because Daker was served by mail, so he
had until February 17, 2020 to object. See Fed. R. Civ. P. 6. Under
the prison mailbox rule, a pro se prisoner is deemed to have filed a
document on the date he delivers it to prison authorities for
mailing. Garvey v. Vaughn, 993 F.2d 776, 783 (11th Cir. 1993). And
absent contrary evidence, a prisoner’s filing is deemed to have been
delivered for mailing on the day he signed it. Washington v. United


dismissal of claims for abuse of discretion. Gratton v. Great Am. Commc’ns,
178 F.3d 1373, 1374 (11th Cir. 1991) (per curiam).
         We note that Daker did not list the order dismissing his other claims
in his notice of appeal, and ordinarily, that failure would prevent any challenge
to that order. But we construe Daker’s notice of appeal liberally considering
his pro se status and his clear intention to appeal that order, as evidenced by
the fact that he devoted nearly half of his brief to it. See KH Outdoor, LLC v.
City of Trussville, 465 F.3d 1256, 1260 (11th Cir. 2006) (“In this circuit, it is well
settled that an appeal is not lost if a mistake is made in designating the
judgment appealed from where it is clear that the overriding intent was
effectively to appeal.” (cleaned up)).
USCA11 Case: 20-12298         Date Filed: 10/19/2021      Page: 5 of 8




20-12298                Opinion of the Court                          5

States, 243 F.3d 1299, 1301 (11th Cir. 2001) (per curiam). Daker
signed his objections on February 17, 2020, and there is no evidence
that he delivered them for filing at a later date, so the district court
erred in disregarding them in its order dismissing Daker’s § 1983
claim. Even so, we conclude that the court’s error was harmless
because it considered and addressed Daker’s objections before
ruling on his motion to vacate.
        On the merits, Daker asserts that the district court erred by
dismissing his § 1983 claim under Heck. In Heck, the Supreme
Court held that “when a state prisoner seeks damages in a § 1983
suit, the district court must consider whether a judgment in favor
of the plaintiff would necessarily imply the invalidity of his
conviction or sentence; if it would, the complaint must be
dismissed.” 512 U.S. at 487 (emphasis added). In his first amended
complaint, Daker alleged that all defendants “conspired and agreed
to fabricate evidence against [him] in his Cobb County criminal
case.” The district court reasoned that on its face, Daker’s com-
plaint “clearly demonstrates that he claims that Defendants fabri-
cated evidence in connection with his criminal case,” so Heck is
implicated. And, the court continued, if Daker’s contention was
that the fabrication occurred after his conviction, then he “cannot
demonstrate injury because he had already been convicted of the
crimes when the alleged fabrication occurred.”
      We hold that the district court erred in concluding that Heck
bars Daker’s claim. True, on its face, Daker’s allegation that the
defendants conspired to fabricate evidence in connection with his
USCA11 Case: 20-12298        Date Filed: 10/19/2021     Page: 6 of 8




6                      Opinion of the Court                20-12298

“Cobb County criminal case” might seem to suggest a collateral
attack on his original criminal conviction. We needn’t decide
whether this sort of allegation of fabricated evidence would result
in the sort of necessary implication that Heck demands. Cf. Dyer
v. Lee, 488 F.3d 876, 879–80 (11th Cir. 2007) (reasoning that a claim
is Heck-barred only when resolution of the claim necessarily
invalidates the underlying conviction, such as by negating one of
the elements of the underlying offense). The reason is that, here,
Daker has specified that, in fact, his contention is that the
defendants conspired to fabricate evidence against him in 2018—
six years after he was convicted in 2012—in an effort to frustrate
his post-conviction efforts. With that clarification, it seems clear
enough that a favorable ruling on this claim would not necessarily
imply the invalidity of his original conviction. We remand to the
district court to determine whether the alleged fabrication of
evidence sufficiently hindered Daker’s post-conviction efforts that
he suffered an injury that can be remedied through this litigation.
                                 III
       The district court did not abuse its discretion in dismissing
Daker’s other claims. In recommending dismissal of those claims,
the magistrate judge observed that Daker had impermissibly
“raised claims based on different actions by different persons and
which involve different facts and questions of law.” The magistrate
judge explained that defendants may be joined in a single action
only when the claims asserted against them arise “out of the same
transaction, occurrence, or series of transactions or occurrences.”
USCA11 Case: 20-12298         Date Filed: 10/19/2021    Page: 7 of 8




20-12298               Opinion of the Court                         7

Fed. R. Civ. P. 20(a)(2)(A). The magistrate judge counseled Daker
which claims he could assert in a single complaint and which claims
he should assert in separate actions, and she advised Daker that
failure to separate his claims may risk their dismissal. In its order
adopting the magistrate judge’s recommendation, the district court
ordered that Daker “MUST FILE” a pleading that complied with
the magistrate judge’s directions.
        Generally, “[a] district court has inherent authority to man-
age its own docket” to “achieve the orderly and expeditious dispo-
sition of cases.” Equity Lifestyle Props., Inc. v. Fla. Mowing &
Landscape Serv., Inc., 556 F.3d 1232, 1240 (11th Cir. 2009)
(quotation marks omitted). This authority permits the court to
dismiss a claim if the plaintiff fails to comply with a reasonable
court order. Id. In the circumstances of this case, the district court
did not abuse its discretion, considering (1) Daker’s “abusive filer”
status in the Northern District of Georgia; (2) the fact that he was
given the opportunity to pursue all his claims in separate
complaints; and (3) the magistrate judge’s explicit forewarning that
some of his claims would be dismissed if he failed to separate them.
See Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989) (“While
dismissal is an extraordinary remedy, dismissal upon disregard of
an order, especially where the litigant has been forewarned,
generally is not an abuse of discretion.”); Daker v. Bryson, 841 F.
App’x 115, 123 (11th Cir. 2020) (per curiam) (noting that dismissals
for failure to follow court orders have been upheld even when the
plaintiff was not given explicit forewarning of dismissal). More-
USCA11 Case: 20-12298           Date Filed: 10/19/2021      Page: 8 of 8




8                        Opinion of the Court                    20-12298

over, the magistrate judge advised Daker exactly which claims
could proceed together and which ones should be filed separately.
Given the clear warning and instructions, the district court did not
abuse its discretion by dismissing Daker’s other claims for failure
to comply with its order requiring that they be filed separately. 2
                                  * * *
       Since Heck does not bar § 1983 challenges to post-conviction
actions of state officials that do not necessarily imply the invalidity
of the underlying criminal conviction, we reverse the district
court’s dismissal of Daker’s § 1983 claim and remand for further
proceedings. We affirm the court’s dismissal of Daker’s other
claims since the court did not abuse its discretion by requiring com-
pliance with its order.
       AFFIRMED in part, REVERSED in part, and REMANDED.




2 We do not address the merits of Daker’s Rule 18 and Rule 20 arguments
regarding joinder because the district court acted within its discretion by
dismissing Daker’s claims for failure to obey its order.